Name: Commission Regulation (EC) No 273/98 of 2 February 1998 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: Europe;  international trade;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31998R0273Commission Regulation (EC) No 273/98 of 2 February 1998 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of Macedonia Official Journal L 027 , 03/02/1998 P. 0006 - 0028COMMISSION REGULATION (EC) No 273/98 of 2 February 1998 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia (1), and in particular Article 2 thereof,Whereas the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia (2), hereinafter referred to as 'the Agreement`, enters into force on 1 January 1998;Whereas the Agreement stipulates that certain products originating in the Former Yugoslav Republic of Macedonia may be imported in the Community, within the limits of tariff quotas or tariff ceilings, or in the framework of reference quantities, with exemption of customs duties; whereas the tariff quotas, tariff ceilings and reference quantities laid down in the Agreement are annual and are repeated for an indeterminate period; whereas the Agreement has already fixed the level of the annual increase of the tariff ceilings volume;Whereas the Commission should adopt the implementing measures for the opening and the administration of the Community tariff quotas; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorising the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly;Whereas for products subject to Community tariff ceilings or to reference quantities, Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings or reference quantities at Community level as and when products are entered with the customs authorities for free circulation;Whereas this administrative procedure requires close cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the tariff ceilings and inform the Member States accordingly; whereas the Commission must be able to take appropriate measures to re-establish customs duties once a tariff ceiling is reached and to determine the extent to which reference quantities are used up;Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 75/98 (4), has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations as well as the rules for surveillance of preferential imports;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 1. When products originating in the Former Yugoslav Republic of Macedonia and listed in Annex A are put into free circulation in the Community accompanied by a proof of origin as provided for in Article 15 of Protocol 2 to the Agreement, they shall benefit from an exemption from customs duties within the limits of the tariff quotas specified in that Annex.2. To benefit from the tariff quotas provided in Annex A, plum spirit marketed under the name of 'Sljivovica` and tobacco of the 'Prilep` type shall also be accompanied on import by certificates of authenticity inconformity with the models appearing in that Annex, issued by the competent authority of the Former Yugoslav Republic of Macedonia.The Commission shall inform the Member States of the name and address of the competent authority of the Former Yugoslav Republic of Macedonia which is empowered to issue the certificates of authenticity, together with specimens of stamps used by this authority.3. The tariff quotas referred to in this Article shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.4. Each Member State shall ensure that importers of the product in question have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.Article 2 1. From 1 January to 31 December each year, when products originating in the Former Yugoslav Republic of Macedonia and listed in Annex B are put into free circulation in the Community accompanied by a proof of origin as provided for in Article 15 of Protocol 2 to the Agreement, they shall benefit from an exemption from customs duties in accordance with the annual tariff ceilings specified in that Annex.2. In accordance with the provisions of Article 15(7) of the Agreement, the amounts of the tariff ceilings shall be increased annually by 5 % of the volume of the previous year, from 1 January 1999 onwards.3. The tariff ceilings referred to in this Article shall be subject to a Community surveillance managed by the Commission, in close cooperation with the Member States, in accordance with Article 308d of Regulation (EEC) No 2454/93.Article 3 1. When products originating in the Former Yugoslav Republic of Macedonia and listed in Annex C are put into free circulation in the Community accompanied by a proof of origin as provided for in Article 15 of Protocol 2 to the Agreement, they shall benefit from an exemption from customs duties in the framework of the annual reference quantities specified in that Annex and shall be subject to a Community surveillance.2. The extent to which reference quantities are used up shall be determined at Community level on the basis of the information sent by Member States to the Commission, in accordance with Article 308d of Regulation (EEC) No 2454/93.Article 4 The Commission, in close cooperation with the Member States, shall take all appropriate measures to ensure compliance with this Regulation.Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 February 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 8, 14. 1. 1998, p. 1.(2) OJ L 348, 18. 12. 1997, p. 1.(3) OJ L 253, 11. 10. 1993, p. 1.(4) OJ L 7, 13. 1. 1998, p. 3.ANNEX A concerning the products referred to in Article 1 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>Appendix 1 to Annex A >REFERENCE TO A FILM>DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the regulation relating to the quality of spirituous beverages, being in force in the Republic referred to in this Regulation.DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40 % vol, commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques en vigueur dans la rÃ ©publique visÃ ©e par le prÃ ©sent rÃ ¨glement.Appendix 2 to Annex A >REFERENCE TO A FILM>ANNEX B concerning the products referred to in Article 2 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>>TABLE>>TABLE>(1) Where an ex CN code is mentioned, the TARIC subdivisions are to be found at the end of this Annex.(2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.(3) Products in coils, of a weight of 500 kg or more.(4) Other than products containing, by weight, not less than 0,60 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together.(5) Other than products in coils of a weight of 500 kg or more.(6) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorous and sulphur taken separately and less than 0,07 % of these elements taken together.ANNEX C concerning the products referred to in Article 3 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>